UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7263



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TERRY LEE ROBINSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. William L. Osteen, District
Judge, sitting by designation. (CR-90-215-A, CA-97-122-1)


Submitted:   April 30, 2001                 Decided:    May 16, 2001


Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terry Lee Robinson, Appellant Pro Se. Jerry Wayne Miller, United
States Attorney, Asheville, North Carolina; Brian Lee Whisler, OF-
FICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Terry Lee Robinson seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal substantially on the

reasoning of the district court.*    United States v. Robinson, Nos.

CR-90-215-A; CA-97-122-1 (W.D.N.C. filed July 5, 2000; entered July

7, 2000).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          DISMISSED




     *
       Robinson alleges for the first time in his informal brief
filed in this court that his sentence is illegal under Apprendi v.
New Jersey, 530 U.S. 466 (2000). We recently held in United States
v. Sanders,      F.3d    , 2001 WL 369719 (4th Cir. Apr. 13, 2001)
(No. 00-6281), that the new rule announced in Apprendi is not ret-
roactively applicable to cases on collateral review. Accordingly,
Robinson’s Apprendi claim is not cognizable.


                                 2